DETAILED ACTION
Response to Amendment
The amendment filed 10/21/2021 has been entered.
Claims 8 and 17 are cancelled. 
Claims 1, 2, 10, 11, 19, and 20 are amended.
Claims 1-7, 9-16, and 18-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Halling (US 5027333 A), in view of Currie (US 5166905 A).
Regarding claim 1, Halling [Abstract; Fig 1, 4-6; claim 1; Col 3] teaches transmitting a pair of tracking signals, the pair of tracking signals including a first tracking signal and a second tracking signal, the first tracking signal being transmitted by a first transmitter, and the second tracking signal being transmitted by a second transmitter that is spaced apart from the first transmitter; [Abstract; #80 has multiple transmitters];

(i) a respective received first tracking signal that is generated by each of a plurality of sensors in the flexible sensor array in response to receiving the first tracking signal[Col 3, Lines 15-20],
(ii) a respective received second tracking signal that is generated by each of a plurality of sensors in the flexible sensor array in response to receiving the second tracking signal[Col 3, Lines 15-20]and.....
generating a plurality of indication of relative delay[the term indication is very broad and can mean recording delay or sensor getting signals at different times. Here it would be interpreted as covering time of arrival], each of the indications of relative delay indicating a respective relative delay at which the first tracking signal and the second tracking signal are received by a different one of the plurality of sensors[Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 5 has each of the elements in the array undergoing filtering and processing to determine time of arrival of various signals], 
removing by a data separator[It would be obvious to have a data separator as processing is done and it would obvious to do to have data separation to get each time of arrival of each signal], the received first tracking signals and the received second tracking signals from the data to produce a plurality of filtered data sets, each of the filtered data sets being generated based on a respective target signal that is generated by a different one of the plurality of sensors; [Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 5 has each of the elements in the array undergoing the same filtering meaning it is a data set based on the signals from each of the sensors]

Halling does not explicitly teach .....(ii) a respective received target signal that is generated by each of the plurality of sensors; [though it would be obvious that a sonar array would receive target signals from the survey area and filter them out];.....
Currie teaches .....(ii) a respective received target signal that is generated by each of the plurality of sensors; [Abstract teaches use of data for seismic survey which is the target signal or echo]
It would have been obvious to modify the array shape estimator in Halling with the target signal of Currie, as one may obtain both array shape and target data with the same transmission and separate them as one would remove the original signal as it would not be needed and one would only give needed and filtered data for further processing.
Regarding claim 10, Halling [Abstract; Fig 1, 4-6; claim 1; Col 3] teaches a first transmitter configured to transmit a first tracking signal [Abstract; #80 has multiple transmitters];
a second transmitter configured to transmit a second tracking signal, the second transmitter being spaced apart from the first transmitter Abstract; [#80 has multiple transmitters]
a flexible sensor array[#70 in Fig 5 is a flexible sensor array with multiple sensors];
and at least one processor configured to perform the operations of: receiving data that is collected by the flexible sensor array, the data including[Col 4; Lines 45-55]:

(ii) a respective received second tracking signal that is generated by each of the plurality of sensors in response to receiving the second tracking signal [Col 3, Lines 15-20], and .....
generating a plurality of indications of relative delay, each of the indications of relative delay indicating a respective relative delay at which the first tracking signal and the second tracking signal are received by a different one of the plurality of sensors[Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 5 has each of the elements in the array undergoing filtering and processing to determine time of arrival of various signals namely relative delay], 
removing by a data separator, the received first tracking signals and the received second tracking signals from the data to produce plurality of filtered data sets, each of the filtered data sets being generated based on a respective target signal that is generated by a different one of the plurality of sensors; [Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 5 has each of the elements in the array undergoing the same filtering meaning it is a data set based on the signals from each of the sensors]
and providing, to a beamformer, a data frame that includes (i) the plurality of filtered data sets and (ii) the plurality of indications of relative delay, the frame being provided as part of a data stream that is streamed from the data separator to the beamformer [Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 20 has the data sent to a digital computer for beamforming additionally this can be an intended use and hold little patentable weight].

Currie teaches .....(iii) a respective received target signal that is generated by each of the plurality of sensors; [Abstract teaches use of data for seismic survey which is the target signal or echo]
It would have been obvious to modify the array shape estimator in Halling with the target signal of Currie, as one may obtain both array shape and target data with the same transmission and separate them as one would remove the original signal as it would not be needed and one would only give needed and filtered data for further processing.
Regarding claim 19, Halling [Abstract; Fig 1, 4-6; claim 1; Col 3] teaches a non-transitory computer-readable medium storing one or more processor- executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of:[Col 3, Lines 40-55, 65 to col 4 Line 5]
transmitting a pair of tracking signals, the pair of tracking signals including a first tracking signal and a second tracking signal, the first tracking signal being transmitted by a first transmitter, and the second tracking signal being transmitted by a second transmitter that is spaced apart from the first transmitter[Abstract; #80 has multiple transmitters]; 
receiving data that is collected by using a flexible sensor array, [Abstract; #80 has multiple transmitters];
the data including: (i) a respective received first tracking signal that is generated by each of a plurality of sensors in the flexible sensor array in response to receiving the first tracking signal[Col 3, Lines 15-20],

generating a plurality of indications of relative delay, each of the indications of relative delay indicating a respective relative delay at which the first tracking signal and the second tracking signal are received by a different one of the plurality of sensors[Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 5 has each of the elements in the array undergoing filtering and processing to determine time of arrival of various signals namely relative delay], 
removing by a data separator, the received first tracking signals and the received second tracking signals from the data to produce a plurality of filtered data sets, each of the filtered data sets being generated based on a respective target signal that is generated by a different one of the plurality of sensors; [Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 5 has each of the elements in the array undergoing the same filtering meaning it is a data set based on the signals from each of the sensors]
and providing, to a beamformer, a data frame that includes (i) the plurality of filtered data sets and (ii) the plurality of indications of relative delay, the frame being provided as part of a data stream that is streamed from the data separator to the beamformer [Abstract; Col 3; Lines 20-30, 40-55, 65 to col 4 Line 20 has the data sent to a digital computer for beamforming additionally this can be an intended use and hold little patentable weight].
Halling does not explicitly teach .....(ii) a respective received target signal that is generated by each of the plurality of sensors; [though it would be obvious that a sonar array would receive target signals from the survey area and filter them out];.....

It would have been obvious to modify the array shape estimator in Halling with the target signal of Currie, as one may obtain both array shape and target data with the same transmission and separate them as one would remove the original signal as it would not be needed and one would only give needed and filtered data for further processing.
Regarding claims 3 and 12, Halling does not explicitly teach wherein the first tracking signal has a first duration, and the data is collected over a collection period having a second duration that is greater than the first duration [Though one would be aware that multiple signals being are being collected and that the receiving time should be long enough to collect the echo from an unknown distance meaning that the receiving time would naturally be longer than the ping time in order to give sufficient time for the echo to arrive from the target].
It would have been obvious to one of ordinary skill in the art to have modified Halling in view of Currie to naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.
Regarding claims 4 and 13, Halling teaches the first tracking signal has a first duration, and the data is collected over a collection period having a second duration that is at least 200 times greater than the first duration. [Col 3; Lines 40-50 has the pulse every 5 seconds with continuous monitoring]
It would have been obvious to one of ordinary skill in the art to have modified to naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.

Regarding claims 5 and 14, Halling as modified teaches that wherein the first tracking signal and the second tracking signal are transmitted concurrently [Abstract, Fig 1, 4, 6 depicts concurrent signal transmission]
Regarding claims 6 and 15, Halling as modified teaches wherein the flexible sensor array includes a towed sonar array. [Col 1, Line 35].
Regarding claim 7 and 16, Halling as modified teaches that wherein the first tracking signal and the second tracking signal have the same frequency. [Col 3; Lines 25-30]
Regarding claims 9 and 18, Intrator does not explicitly teach that wherein any of the plurality of sensors includes a hydrophone.
Currie teaches that wherein any of the plurality of sensors includes a hydrophone. [Abstract; Claim 1]
It would have been obvious to one of ordinary skill in the art to have modified Halling in view of Currie to use hydrophones for a sensor as hydrophones work well in water and are well known in the art.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halling (US 5027333 A), in view of Currie (US 5166905 A) as applied to claims 1, 10, and 19 above, and further in view of Rudd (US 20120133544 A1).
Regarding claim 2, 11, and 20, Halling does not explicitly teach wherein any of the plurality of relative delay includes a phase offset between the respective received first tracking signal that is generated by a given one of the plurality of sensors and the respective received second tracking signal that is generated by the given sensor.
Rudd teaches that wherein any of the plurality of relative delay includes a phase offset between the respective received first tracking signal that is generated by a given one of the plurality of sensors and the respective received second tracking signal that is generated by the given sensor. [Abstract, Para 88, 197]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halling in view of Currie, further in view of Rudd in order include a phase offset in the signal. Doing so would be a known method of detecting relative delay. 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the data is provided to a beamformer on page 3-4, the rejection above teaches the same as shown above and shown at Col 3; Lines 40-55 has the data provided to a computer for beamforming.
In response to the argument on page 4 that the data has filtered data sets and indications of relative delay the rejection above teaches that the data sets after filtering and processing meaning it is a data set based on the signals from each of the sensors and has the delay time.
In response to the argument on page 4 that streaming is used the rejection above teaches the same as shown on Col 3; Lines 40-55 that the computer will conduct beamforming on the data received after filtering and processing namely there is beamforming done after data separation indicating that the data is being streamed.
In response to the argument on page 4 that each data set is from a different sensor, the rejection above has indicated in Col 3; Lines 20-40 that data processing is done on signals received by each sensor #26 meaning the data is based on signals that are generated by each sensor.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645